Exhibit 10.49




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of March 6, 2020, by and among INNOVATUS LIFE SCIENCES LENDING
FUND I, LP, a Delaware limited partnership, as collateral agent (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent”), and the Lenders listed on Schedule 1.1 hereof or otherwise a party
hereto from time to time, and BIONANO GENOMICS, INC., a Delaware corporation
(“Borrower”).
WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of March 14, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which Lenders have provided to Borrower certain loans in accordance
with the terms and conditions thereof;
WHEREAS, Borrower has failed to achieve the TTM Revenue required under Section
6.11(a) of the Loan Agreement prior to giving effect to this Amendment, for the
12-month period ended December 31, 2019 and is currently in breach of the
covenant (such breach, the “Financial Covenant Breach”);
WHEREAS, Borrower has informed Collateral Agent that the report of its auditor
with respect to Borrower’s annual financial statements for the year 2019 will
have a going concern qualification which will be in breach of Section 6.2(a)(ii)
of the Loan Agreement (such breach, the “Going Concern Qualification Breach”;
the Financial Covenant Breach and the Going Concern Qualification Breach
collectively, the “Specified Breaches”);
WHEREAS, Borrower has requested that Collateral Agent and Required Lenders waive
any Events of Default resulting directly from the Specified Breaches and
Collateral Agent and Required Lenders have agreed to grant such waiver upon the
conditions and terms set forth herein; and
WHEREAS, Borrower, Required Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement.
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Required Lenders and
Collateral Agent hereby agree as follows:
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Section 2.2(d) of the Loan Agreement is hereby amended and restated as follows:



(d)    Permitted Prepayment of Term Loan. After the date that is the first
anniversary of the Effective Date, Borrower shall have the option to prepay all,
but not less than all, of the Term Loan advanced by the Lenders under this
Agreement, provided Borrower (i) provides written notice to Collateral Agent of
its election to prepay the Term Loan at least seven (7) Business Days prior to
such prepayment, and (ii) pays to the Lenders on the date of such prepayment,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of (A) all outstanding principal of the Term Loan plus
accrued and unpaid interest thereon through the prepayment date, (B) the Final
Fee, (C) the Prepayment Fee, plus (D) all other Obligations that are due and
payable, including, without limitation, Lenders’ Expenses and interest at the
Default Rate with respect to any past due amounts.


Notwithstanding anything herein to the contrary, on the Second Amendment Date,
Borrower shall prepay a principal amount of Two Million One Hundred Thousand
Dollars ($2,100,000.00) to Collateral Agent as a partial prepayment of the
aggregate principal amount of the Term A Loans, which amount shall be applied
ratably towards the repayment of the principal amount outstanding of the Term
A-1 Loan and the


 
 
 

--------------------------------------------------------------------------------





Term A-2 Loan and the balance of the respective principal amounts of the Term
A-1 Loan and Term A-2 Loan shall remain outstanding and shall be in paid in
accordance with the terms of this Agreement. Furthermore, on the earlier of the
date of one (1) Business Day after the occurrence of the 2020 Equity Event or
April 30, 2020 (such date, “Second Prepayment Date”), Borrower shall prepay a
further principal amount of Two Million Nine Hundred Thousand Dollars
($2,900,000.00) as a partial prepayment of the aggregate principal amount of the
Term A Loans, which amount shall be applied ratably towards the repayment of the
principal amount outstanding of the Term A-1 Loan and the Term A-2 Loan and the
balance of the respective principal amounts of the Term A-1 Loan and Term A-2
Loan shall remain outstanding and shall be paid in accordance with the terms of
this Agreement. Within two (2) Business Days after the Second Prepayment Date,
Borrower shall also pay to Collateral Agent a prepayment fee, in lieu of any
Prepayment Fee otherwise due hereunder with respect to such prepayment, equal to
two percent (2.00%) of the aggregate amount of Five Million Dollars
($5,000,000.00) (i.e., One Hundred Thousand Dollars ($100,000.00)) being prepaid
in accordance with the terms of this paragraph (the “Special Prepayment Fee”),
provided, that Borrower may at its election and on a written notice provided to
Collateral Agent no later than ten (10) Business Days after the Second Amendment
Date, pay such Special Prepayment Fee (no later than within two (2) Business
Days after the Second Prepayment Date) in the form of shares of Borrower’s
Common Stock issued in the name of Collateral Agent (the “Prepayment Fee
Shares”) at a price per share equal to the weighted average offering price per
share of Borrower’s Common Stock in the 2020 Equity Event if the 2020 Equity
Event has occurred on or before April 30, 2020; provided, however, that if the
2020 Equity has not occurred on or before April 30, 2020, Borrower shall instead
pay the Special Prepayment Fee in cash no later than two (2) Business Days after
the Second Prepayment Date. The maximum number of Prepayment Fee Shares to be
issued shall not exceed any applicable limits under the rules of the Nasdaq
Stock Market, and Borrower shall pay any portion of the Special Prepayment Fee
in cash to the extent the number of Prepayment Fee Shares so issued does not
satisfy the full Special Prepayment Fee amount pursuant to this paragraph. For
the avoidance of doubt, Borrower shall remain responsible for the Final Fee with
respect to the amount of the Term A Loans prepaid pursuant to this paragraph and
such Final Fee shall become due and payable in accordance with applicable
provisions of this Agreement. Furthermore, the Special Prepayment Fee pursuant
to this paragraph with respect to the amount of Two Million One Hundred Thousand
Dollars ($2,100,000.00) prepaid on the Second Amendment Date shall become
payable on the Second Amendment Date but shall not be due until two (2) Business
Days after the Second Prepayment Date.


If the Special Prepayment Fee is paid in shares of Borrower’s Common Stock, then
Borrower will (i) as soon as practicable, and no later than forty-five (45) days
following issuance of such shares, file a registration statement to register the
resale of such shares under the U.S. Securities Act of 1933, as amended
(“Securities Act”) on Form S-3 (or any successor to Form S-3) or any similar
short-form registration statement, and any qualifications and compliances as may
would permit or facilitate the sale and distribution of all of such shares and
(ii) use its commercially reasonable efforts to cause such registration
statement to be declared effective by the U.S. Securities and Exchange
Commission (“SEC”) as soon as practicable and no later than the Effectiveness
Deadline (as defined herein), and shall use its commercially reasonable efforts
to keep such registration statement continuously effective under the Securities
Act until the earlier of (1) such time as all of the shares covered by such
registration statement have been publicly sold by Collateral Agent, or (2) four
(4) years from the date hereof. “Effectiveness Deadline” means, with respect to
a registration statement filed pursuant to this Agreement, the earlier of (i)
the 30th calendar day following the date the registration statement was filed
(or the 60th calendar day following the date the registration statement was
filed if such registration statement is subject to review by the SEC) and (ii)
the 5th trading day after the date Borrower is notified (orally or in writing,
whichever is earlier) by the SEC that such registration statement will not be
“reviewed” or will not be subject to further review and that the SEC is prepared
to declare such registration statement effective; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
business day on which the SEC is open for business.


3.
Section 6.12 of the Loan Agreement is hereby amended and restated in its
entirety as follows:





2
 
 
 

--------------------------------------------------------------------------------





6.12    Liquidity Covenant. Effective as of the Funding Date of the first Credit
Extension made under this Agreement, Borrower shall at all times maintain in a
Collateral Account subject to a Control Agreement in favor of Collateral Agent a
cash balance of not less than an amount equal to: (i) the greater of (A) Three
Million Dollars ($3,000,000.00) or (B) the lesser of (1) Cash Burn of Borrower
in the immediately preceding three months or (2) at all times prior to April 30,
2020, Eight Million Dollars ($8,000,000.00) if commencing on March 6, 2020 and
until April 30, 2020 the aggregate amount of outstanding Advances under the
Revolving Line is equal to or less than Five Hundred Thousand Dollars
($500,000.00), and, if Borrower has fulfilled all of its prepayment obligations
set forth in the second paragraph of Section 2.2(d) then at all times on or
after April 30, 2020, Seven Million Five Hundred Thousand Dollars
($7,500,000.00), minus (ii) such amount of Revolving Line (if any) as is then
available to Borrower but has not been drawn by the Borrower; provided, however,
the cash balance in such aforementioned Collateral Account shall not be less
than Two Million Dollars ($2,000,000.00) at any given time.


4.
Section 8.2(a) of the Loan Agreement is hereby amended and restated as follows:



(a)    Borrower or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2 (Financial Statements, Reports, Certificates), 6.4
(Taxes), 6.5 (Insurance), 6.6 (Operating Accounts), 6.10 (Creation/Acquisition
of Subsidiaries), 6.7 (Protection of Intellectual Property Rights), 6.11
(Financial Covenant) or 6.12 (Minimum Liquidity) or Borrower violates any
provision in Section 7; provided, however, in the event that the Borrower fails
to comply with the requirements of the financial covenant set forth in Section
6.11, as long as the Borrower (i) within 21 days following a failure to satisfy
such financial covenant provides a written notification to Collateral Agent of
Borrower’s intent to close a Qualified Financing Event within the Cure Period
and (ii) is proceeding with good faith efforts to consummate a Qualified
Financing Event, a breach of Section 6.11 (Financial Covenant) shall not be
deemed an Event of Default (a) until the end of the Cure Period and (b) after
the end of the Cure Period to the extent that such breach has been cured as
described below. In the event that the Borrower fails to comply with the
requirements of the financial covenant set forth in Section 6.11, Borrower may
cure such breach by means of submitting a new management plan approved by
Borrower’s Board of Directors under which Borrower is expected to break even on
a cash flow basis prior to the Maturity Date (which management plan must be
acceptable to Collateral Agent in its sole discretion) and raising such amount
of capital from a Qualified Financing Event as set forth in such new management
plan, no later than forty-five (45) days after the occurrence of the breach (the
“Cure Period”), provided, that upon such cure Annex X to the Loan Agreement
shall be automatically amended and restated to reflect the projected revenues
(and historical actual revenues) set forth in such new management plan; or


5.
Section 8 of the Loan Agreement is hereby amended by adding the following
Section 8.13 thereto:



8.13    2020 Equity Event. The 2020 Equity Event does not occur on or before
April 30, 2020.


6.
Section 13 of the Loan Agreement is hereby amended by adding the following
definitions thereto in alphabetical order:



“2020 Equity Event” is the receipt by Borrower, on or after March 1, 2020 and on
or before April 30, 2020, of aggregate gross cash proceeds of at least Fifteen
Million Dollars ($15,000,000.00) from the issuance of equity securities of the
Borrower in one or more transactions including, but not limited to, any gross
proceeds from the cash exercise of warrants to purchase shares of Common Stock
of the Borrower.


“Qualified Financing Event” is the receipt by Borrower within the applicable
Cure Period of aggregate unrestricted net cash proceeds from the issuance and
sale by Borrower of its equity securities in one or more transactions in such
amount as would allow Borrower to break even on a cash flow basis prior to the
Maturity Date in accordance with the applicable management plan provided by
Borrower to Collateral Agent pursuant to Section 8.2(a) (which management plan
must be acceptable to Collateral Agent in its sole discretion).




3
 
 
 

--------------------------------------------------------------------------------





“Second Amendment Date” is March 6, 2020.


7.
Annex X to the Loan Agreement is hereby amended and restated as set forth on
Annex X hereto and Annex Y to the Loan Agreement is hereby amended and restated
as set forth on Annex Y hereto.



8.
Upon this Amendment becoming effective, Collateral Agent and Required Lenders
waive any Events of Default under Section 8.2(a) resulting from the Specified
Breaches only.



9.
Borrower hereby agrees to pay a fully earned and non-refundable waiver fee to
Collateral Agent and the Required Lenders in an aggregate amount of Two Hundred
Thousand Dollars ($200,000.00) (the “Waiver Fee”). Borrower shall notify
Collateral Agent in writing within ten (10) Business Days after the Second
Amendment Date of whether it will be paying the Waiver Fee in cash or in the
form shares of Common Stock of Borrower. If Borrower elects to pay the Waiver
Fee in cash, it shall pay the Waiver Fee on the date of its election (and no
later than ten (10) Business Days after the Second Amendment Date). If Borrower
elects to pay the Waiver Fee in the form of shares of Borrower’s Common Stock,
then Borrower shall issue such shares in the name of Collateral Agent (the
“Waiver Fee Shares”) within two (2) Business Days after the Second Prepayment
Date at a price per share equal to the weighted average offering price per share
of Borrower’s Common Stock in the 2020 Equity Event if the 2020 Equity Event has
occurred on or before April 30, 2020; provided, however, that if the 2020 Equity
has not occurred on or before April 30, 2020, Borrower shall instead pay the
Waiver Fee in cash no later than two (2) Business Days after the Second
Prepayment Date. The maximum number of Waiver Fee Shares to be issued shall not
exceed any applicable limits under the rules of the Nasdaq Stock Market, and
Borrower shall pay any portion of the Waiver Fee in cash to the extent the
number of Waiver Fee Shares so issued does not satisfy the full Waiver Fee
amount pursuant to this paragraph.



If the Waiver Fee is paid in Waiver Fee Shares, then Borrower will (i) as soon
as practicable, and no later than forty-five (45) days following issuance of
such shares, file a registration statement to register the resale of Waiver Fee
Shares under the Securities Act on Form S-3 (or any successor to Form S-3) or
any similar short-form registration statement, and any qualifications and
compliances as may would permit or facilitate the sale and distribution of all
of Waiver Fee Shares and (ii) use its commercially reasonable efforts to cause
such registration statement to be declared effective by the SEC as soon as
practicable and no later than the Effectiveness Deadline, and shall use its
commercially reasonable efforts to keep such registration statement continuously
effective under the Securities Act until the earlier of (1) such time as all of
the Waiver Fee Shares covered by such registration statement have been publicly
sold by Collateral Agent, or (2) four (4) years from the date hereof.


10.
Limitation of Amendment.



a.
The amendments and waivers set forth above are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or modification of any other term
or condition of any Loan Document, or (b) otherwise prejudice any right, remedy
or obligation which Lenders or Borrower may now have or may have in the future
under or in connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.



11.
To induce Collateral Agent and Required Lenders to enter into this Amendment,
Borrower hereby represents and warrants to Collateral Agent and Lenders as
follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the



4
 
 
 

--------------------------------------------------------------------------------





date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default (other than the Existing Defaults) has occurred and is
continuing;


b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



12.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



13.
The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof. Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.





5
 
 
 

--------------------------------------------------------------------------------





14.
This Amendment shall be deemed effective as of the date first set forth above
upon (i) the due execution and delivery to Collateral Agent of this Amendment by
each party hereto, and (ii) payment by Borrower of Two Million One Hundred
Thousand Dollars ($2,100,000.00) to Collateral Agent as a partial prepayment of
the aggregate principal amount of the Term A Loan in accordance with the second
paragraph of Section 2.2(d).



15.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



16.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.





[Balance of Page Intentionally Left Blank]




6
 
 
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.
BORROWER:


BIONANO GENOMICS, INC.




By /s/ R. Erik Holmlin    
Name: R. Erik Holmlin    
Title: President & CEO    




COLLATERAL AGENT AND REQUIRED LENDERS:


INNOVATUS LIFE SCIENCES LENDING FUND I, LP


By: Innovatus Life Sciences GP, LP
Its: General Partner


By /s/ Andrew Dym    
Name: Andrew Dym    
Title: Authorized Signatory    










 

--------------------------------------------------------------------------------






ANNEX X


MANAGEMENT PLAN
PLEASE SEE ATTACHED






 

--------------------------------------------------------------------------------






ANNEX Y


LOAN INTEREST RATE AND PAYMENT OF PRINCIPAL
(Term Loan)
PLEASE SEE ATTACHED






 

--------------------------------------------------------------------------------






bngoinnovatusloanamen.jpg [bngoinnovatusloanamen.jpg]






 